OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on May 1, 1985, under the name Eric Ernest Heron, Jr. By order of this court dated November 27, 1987, the respondent was suspended from the practice of law pending the outcome of a disciplinary proceeding based upon substantial acts of professional misconduct immediately threatening the public interest (134 AD2d 549).
In this proceeding the Special Referee sustained the following allegations of professional misconduct: converting clients’ moneys in four different matters amounting to approximately $25,000, improperly commingling escrow funds with personal funds, failing to maintain récords as required by the rules of this court, falsely testifying at an examination by Grievance Counsel, engaging in the unauthorized practice of law by continuing his employment as an attorney after the effective date of his suspension, and failing to file an affidavit indicating his compliance with the order of suspension.
After the hearing before the Special Referee was completed, the respondent was convicted on February 28, 1989, in the Supreme Court, Queens County, of two counts of grand larceny in the third degree in violation of Penal Law § 155.35, a class D felony, and issuing a bad check in violation of Penal Law § 190.05, a class B misdemeanor.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee should be granted. Additionally, Judiciary Law § 90 (4) mandates that the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective *166immediately, the respondent Eric E. Heron, Jr., admitted under the name Eric Ernest Heron, Jr., is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that Eric E. Heron, Jr. shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Eric E. Heron, Jr. is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.